 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 420 
In the House of Representatives, U. S.,

June 8, 2009
 
RESOLUTION 
Celebrating the symbol of the United States flag and supporting the goals and ideals of Flag Day. 
 
 
Whereas Flag Day is celebrated annually on June 14, the anniversary of the official adoption of the American flag by the Continental Congress in 1777; 
Whereas on June 14, 1777, in order to establish an official flag for the new Nation, the Continental Congress passed the first Flag Act, which stated, Resolved, That the flag of the United States be made of thirteen stripes, alternate red and white; that the union be thirteen stars, white in a blue field, representing a new Constellation; 
Whereas the second Flag Act, signed January 13, 1794, provided for 15 stripes and 15 stars after May 1795; 
Whereas the Act of April 4, 1818, which provided for 13 stripes and one star for each State, to be added to the flag on July 4 following the admission of each new State, was signed by President James Monroe; 
Whereas in an Executive order dated June 24, 1912, President William Howard Taft established the proportions of the flag and provided for arrangement of the stars in 6 horizontal rows of 8 each, a single point of each star to be upward; 
Whereas in an Executive order dated January 3, 1959, President Dwight D. Eisenhower provided for the arrangement of the stars in 9 rows staggered horizontally and 11 rows of stars staggered vertically; 
Whereas the first celebration of the American flag is believed to have been introduced by Bernard Cigrand, a Wisconsin school teacher, who arranged for his pupils at Stony Hill School in Waubeka to celebrate June 14 as Flag Birthday in 1885; 
Whereas on June 14, 1894, the Governor of New York ordered that the American flag be displayed at all public buildings in the State, prompting many State and local governments to begin observing Flag Day; 
Whereas President Woodrow Wilson proclaimed the first nationwide Flag Day in 1916; 
Whereas in 1947, President Harry S. Truman signed legislation requesting National Flag Day be observed annually; 
Whereas the United States flag is a symbol of our great Nation and its ideals; 
Whereas in times of national crisis, Americans look to the United States flag as a symbol of hope, courage, and freedom; 
Whereas the United States flag is universally honored; 
Whereas the United States flag honors the men and women of the Armed Forces who have given their life in the defense of the United States; 
Whereas the United States flag serves as a treasured symbol of the loss of loved ones to the countless families of those who died in defense of our Nation; and 
Whereas June 14, 2009, is recognized as Flag Day: Now, therefore, be it  
 
That the House of Representatives celebrates the United States flag and supports the goals and ideals of Flag Day. 
 
Lorraine C. Miller,Clerk.
